Digitally signed by
                       Illinois Official Reports                         Reporter of Decisions
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                              Appellate Court                            Date: 2017.04.27
                                                                         12:50:04 -05'00'




                  People v. Mandoline, 2017 IL App (2d) 150511



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TODD J. MANDOLINE, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-15-0511



Filed             February 21, 2017



Decision Under    Appeal from the Circuit Court of Du Page County, No. 12-CF-1455;
Review            the Hon. John J. Kinsella, Judge, presiding.



Judgment          Affirmed.



Counsel on        Douglas H. Johnson and Kathleen T. Zellner, of Kathleen T. Zellner &
Appeal            Associates, P.C., of Downers Grove, for appellant.

                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa A. Hoffman and
                  Edward R. Psenicka, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE BIRKETT delivered the judgment of the court, with
                  opinion.
                  Justices Burke and Spence concurred in the judgment and opinion.
                                             OPINION

¶1       Following a jury trial in the circuit court of Du Page County, defendant, Todd J.
     Mandoline, was convicted of first degree murder (720 ILCS 5/9-1(a)(3) (West 2012)) and
     aggravated arson (720 ILCS 5/20-1.1(a)(2) (West 2012)), and he was sentenced to consecutive
     terms of imprisonment of 27 years for murder and 12 years for aggravated arson. Defendant
     appeals, arguing that (1) probable cause did not exist for his arrest; (2) defendant did not
     voluntarily reinitiate questioning with the police after the initial interrogation had ceased due
     to his invocation of his right to counsel; (3) his statements to the police were not voluntary,
     knowing, and intelligent; (4) his statements were obtained in violation of section 103-2.1 of the
     Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/103-2.1 (West 2012)), which
     requires the electronic recording of custodial interrogations in murder investigations; and (5)
     the trial court erroneously refused a jury instruction bearing on the proximate-cause theory of
     felony murder. We affirm.

¶2                                        I. BACKGROUND
¶3        We summarize the pertinent facts adduced during the hearings and the trial in this matter.
     Early in the morning on July 22, 2012, Paula Morgan died in a fire at her home in Lombard,
     Illinois; Jason Cassiday was burned over 40% of his body and experienced life-threatening
     pulmonary injuries due to inhaling smoke and combustion products, but he survived the fire.
     The fire began in Morgan’s car: a piece of paper had been inserted into the gasoline fill tube of
     the car and ignited. The car was parked in the driveway of the home, almost inside of the
     garage. The garage door was open, and the door to the mudroom, off of the garage, was also
     open. A whole-house fan, which was apparently operating at the time of the fire, pulled smoke
     and flames into the garage and the house. The car and the garage were largely consumed by the
     fire; the upstairs rooms of the house were heavily damaged.
¶4        On Saturday, July 21, 2012, Morgan’s parents left on an out-of-town trip. That night,
     Morgan had a birthday party. Defendant, who had been in an intimate but up-and-down
     relationship with Morgan, attended. As the party progressed, defendant became agitated
     because he apparently believed that he and Morgan would spend the night alone together, and
     he was upset when she had a large birthday party. At some point during the party, defendant
     and Morgan began to argue. Defendant demanded the return of a necklace he had given
     Morgan; there was some shoving, and partygoers separated defendant and Morgan. Defendant
     spoke with Ricardo Sanchez for an hour or more. Eventually, Morgan surrendered the necklace
     to defendant, and Matt Schopa drove defendant away from the party. At some point, either
     during defendant’s initial confrontation with Morgan or as he was leaving the party, he stated,
     “I hope you all die.”
¶5        At about 2 a.m. on July 22, 2012, Salman Jaffer, who lived across the street from the
     Morgan home, left his home to work out. Jaffer explained that he was observing the Muslim
     holiday of Ramadan, which required fasting during the daytime, so he had flipped his schedule
     and ate and was active at night. He noticed a car that he did not recognize from his
     neighborhood parked across from his house. He returned from his workout at about 3 a.m. and
     noticed that the car was no longer there. However, when interviewed by the police, he stated
     that the car was still present when he returned from his workout. Sometime between 3:30 and 4
     a.m., Jaffer heard the sound of breaking glass. Fearing that he was being harassed, he doused

                                                 -2-
       the lights and then noticed an orange glow. He observed that Morgan’s car was on fire and
       called 911. Jaffer attempted to help, but he was advised by the emergency operator to back
       away when the tires on Morgan’s car began to explode.
¶6          At about 3 a.m., Asgar Mohammed, another neighbor observing the holiday of Ramadan,
       left his house to go to the grocery store. He encountered a brown-haired white male with a
       scruffy beard and exchanged a greeting with him. The man was wearing a light-colored shirt
       and baggy, light khaki short pants. Defendant was observed at the party wearing clothes
       matching that description. Mohammed also noticed a suspicious car and noted that the person
       in the car was not the same person with whom he had exchanged a greeting.
¶7          Police and fire personnel responded to the fire. Police began the process of investigating
       the circumstances of the fire.
¶8          At about 5:30 a.m. on July 22, 2012, Detective Sergeant John Malatia of the Lombard
       police department reported to the Morgans’ house. At that early time, no one had determined
       the cause of the fire. Malatia noted the damage to the house and to Morgan’s car and returned
       to his office. The police began bringing the partygoers into the police department for
       interviews.
¶9          Detectives Gouty and Grage of the Lombard police department interviewed Sanchez.
       Sanchez had observed the altercation between defendant and Morgan and explained that he
       had interposed himself and restrained defendant. Sanchez confirmed that defendant had stated,
       “I wish you all die” or “I hope you all die.” Sanchez also related that, later, he had seen
       someone in the shadows. Although Sanchez was not able to provide a description of the
       individual in the shadows, he believed that it was defendant returning to the party.
¶ 10        Another partygoer, Matt Allen, was interviewed by Lieutenant Abenante of the Lombard
       police department. Allen related that there was no physical altercation between defendant and
       Morgan. Allen also had seen someone in the shadows before the discovery of the fire; Allen
       did not say that he had seen defendant.
¶ 11        At around 6:20 or 6:30 a.m., Malatia spoke to Jaffer. Malatia learned that Jaffer had not
       seen anyone who seemed responsible for the fire when Jaffer discovered it. Jaffer informed
       Malatia that he had seen a Hyundai Tiburon parked near Morgan’s house before the fire but
       that the car had departed by the time he discovered the fire.
¶ 12        At 6:32 a.m., Malatia and Detective Terrence Evoy of the Lombard police department
       interviewed Schopa. Schopa told the detectives that he had attended Morgan’s birthday party
       the previous evening. Schopa related that defendant and Morgan argued about a necklace
       defendant had given to Morgan. Schopa also noted that defendant stated that he hoped Morgan
       died or that he wanted everyone to die but Morgan might not have been present for the
       statement. Schopa told the detectives that he interceded with Morgan about the necklace and
       she gave him the necklace to return to defendant. Schopa also informed the detectives that, at
       around 1:30 a.m., he had driven defendant away from the party, dropping defendant off on his
       street. Schopa drove the detectives along the route he used to drive defendant away. The
       detectives determined that Schopa had dropped defendant off about three houses short of
       defendant’s residence.
¶ 13        The police investigating the fire held a brief meeting to exchange what they had learned.
       After this meeting, Malatia sent Detectives Harris and Balsitis of the Lombard police
       department to defendant’s home. Malatia, accompanied by Evoy, followed the other two


                                                  -3-
       detectives to defendant’s home, arriving as Harris and Balsitis were speaking to defendant on
       his front porch.
¶ 14       At around 7:15 a.m., Harris and Balsitis arrived at defendant’s home and knocked on the
       front door. They were greeted by defendant’s mother and informed her that they wished to
       speak with defendant. Defendant’s mother woke defendant, and he joined Harris and Balsitis
       on the porch. At this point, the detectives did not inform defendant that Morgan had died, but
       they stated that they were investigating a fire that had occurred at Morgan’s house earlier that
       morning. Defendant admitted that he had attended Morgan’s party the night before, but he
       asserted that he had left the party early because he did not get along with some of the other
       partygoers.
¶ 15       As Harris and Balsitis were talking with defendant, Malatia and Evoy arrived. The record
       is unclear as to who made the request, but one of the detectives asked defendant to come to the
       police department, and defendant agreed. Defendant asked that he be allowed to go to the
       bathroom and to get dressed.
¶ 16       Defendant went back into his house, and Harris and Balsitis accompanied him. Harris
       watched defendant retrieve his footwear, and Balsitis stayed near defendant’s bathroom as he
       relieved himself. Defendant put on the same clothes he had worn to the party. The detectives
       noted that these clothes were very wet and that defendant appeared to have sweated heavily in
       the clothes, perhaps from running. Harris was asked whether he watched defendant use the
       bathroom, and Harris denied that he had done that. Harris was asked whether Balsitis asked
       defendant to keep the bathroom door open, and Harris was unsure whether that occurred or
       even whether the bathroom door was open. Harris surmised that, if the bathroom door were left
       open, Balsitis might have asked defendant to leave it open, but Harris was unsure. After
       defendant grabbed his footwear, wallet, and keys, defendant exited his home and got into the
       unmarked police car in which Malatia and Evoy arrived. The record does not indicate that
       defendant was patted down before entering the car.
¶ 17       At about 7:23 a.m., they arrived at the police department, and defendant was escorted to an
       interview room. Before entering the room, Malatia searched defendant and removed
       defendant’s phone and wallet, placing them in a cubby.
¶ 18       The interview room was approximately five feet by five feet. At about 7:43 a.m., Malatia,
       with Evoy present, read defendant his Miranda rights. Defendant immediately asked, “If I had
       an attorney, would I have to wait then? Would I have to sit here?” Malatia replied, “Yeah,
       obviously.” During the ensuing conversation, defendant related that his and Morgan’s
       relationship “wasn’t going very well.” Defendant was upset that he and Morgan had not been
       spending time together. Malatia directly questioned defendant about the altercation with
       Morgan at the party, but defendant initially denied it. Malatia informed defendant that
       everyone at the party had mentioned an altercation, and defendant then admitted that he had
       gotten into an argument with Morgan, but he said that he could not recall the details, such as
       why they were arguing, what they were arguing about, how it started, or whether he pushed
       Morgan. Defendant denied any memory of making threats or cursing out Morgan or any of the
       other partygoers, but defendant admitted that, in a text message, he called Morgan a “whore.”
       Defendant denied that he returned to the party after Schopa drove him away.
¶ 19       At about 8:18 a.m., defendant stated, “Now, I’ll call my lawyer. You want to say you got
       this on me. You want to say whatever and try to pin me down, now, I’ll talk to my lawyer.” The


                                                  -4-
       detectives did not discontinue the questioning. Instead, Malatia continued, saying, “We’re
       trying to figure out what happened.”
¶ 20       At about 8:26 a.m., both Malatia and Evoy left defendant alone in the interview room. At
       about 8:44 a.m., Evoy returned to the interview room because defendant had opened the door
       and set off an alarm. At that point, Evoy told defendant that he was not allowed to leave.
¶ 21       At about 9:11 a.m., defendant said, “I’ve said everything I’m going to say. Can I get my
       cigarettes, call my mom, and get a ride?” Malatia told defendant that he could not leave.
       Defendant asked why he could not leave, and Malatia told him that they had to get to the
       bottom of the incident. Defendant asked if he could retrieve his lawyer’s phone number, and
       Malatia and Evoy agreed to let him do that at a later time, but defendant was never allowed to
       retrieve his lawyer’s number or to call his lawyer. At about 9:12 a.m., defendant reiterated that
       he had asked for a lawyer.
¶ 22       At about 9:21 a.m., defendant was taken out of the interview room and allowed to smoke
       (the first smoking break). Because no smoking was allowed in the police department,
       defendant was taken outside. The spot to which defendant was taken was a blind spot for the
       security cameras located on the outside of the department. In any event, even if defendant had
       been taken to a place the security cameras covered, any verbal interaction would not have been
       recorded because the cameras were not equipped to make audio recordings.
¶ 23       Defendant was accompanied outside by Malatia and Evoy during the first smoking break.
       Malatia and defendant spoke generally about defendant and also about the case. Defendant
       asked about what happened at the Morgans’ house and how the fire had started. Malatia told
       defendant that he did not know. Defendant asked if he could call his mother for a ride and
       mentioned the name of his lawyer. Malatia told defendant that he knew defendant’s lawyer.
       Defendant also asked when he would be able to leave, but Malatia put him off, telling him that
       he could not yet leave. Neither Malatia nor Evoy prepared a report about the conversation with
       defendant during the first smoking break. At around 9:32 a.m., defendant was returned to the
       interview room. The detectives did not readminister the Miranda warnings.
¶ 24       The questioning continued. At about 9:59 a.m., defendant told the detectives that there was
       nothing else they needed to know. The detectives inquired whether there was anything else
       defendant wished to tell them, and defendant once again mentioned his attorney. Evoy
       attempted to get defendant to talk further, suggesting that defendant and the police would not
       be able “to fix things” if defendant were not forthcoming. Defendant responded, “I told you
       everything from my point of view. I told you everything.” The questioning continued.
¶ 25       At about 10:11 a.m., Evoy told defendant that incorrectly answering “questions that we
       already know the answers to does not help [you],” and he urged defendant to be truthful.
       Defendant then reminded the detectives that he had asked for a lawyer, saying, “I said I did
       want my lawyer, but you never came back and asked questions about that.” Malatia told
       defendant that he was not allowed to call his mother, and defendant replied, “I can call my dad
       to get somebody’s number to call my lawyer.”
¶ 26       The questioning continued. Malatia and Evoy continued to use psychological pressure and
       urge defendant to give truthful responses, with Evoy warning defendant, “the more we dig, the
       more we’re going to continue to dig, the worse it’s probably going to be for you.” At about
       10:25 a.m., defendant once again asked for a lawyer. This time, Malatia finally recognized that
       defendant had invoked his right to counsel, and the detectives terminated the questioning and


                                                   -5-
       left the interview room. However, they left defendant in the interview room while they
       completed other tasks related to the investigation.
¶ 27       During the interlude, Malatia and Evoy interviewed Mohammed about his observations
       before the fire. After about 15 minutes, the detectives wrapped it up. Evoy escorted
       Mohammed to the front of the police department. As they were walking, Evoy retrieved copies
       from the printer, placing them on top of the folder he was carrying. The copy on top was of a
       picture of defendant taken earlier that morning. Evoy did not attempt to show Mohammed the
       picture, but since it was on top of the papers he was carrying, Mohammed noticed it. He told
       Evoy that the picture was of the man he had seen the night before. Evoy apparently did not
       create a report to memorialize the exchange; moreover, Evoy did not bring Mohammed back to
       an interview room and attempt to conduct a photo lineup to see if Mohammed could still make
       an identification. Instead, he escorted Mohammed to the doors and let him depart.
¶ 28       At around 11:30 a.m., defendant knocked on the door of the interview room and requested
       permission to use the restroom and to smoke a cigarette. Defendant was taken to the restroom,
       returned momentarily to the interview room, and then taken outside to the same spot where he
       had smoked earlier (second smoking break).
¶ 29       According to Malatia, during the second smoking break, defendant asked what was
       occurring in the investigation. Malatia believed that defendant asked this about five times;
       each time, he or Evoy told defendant, “based on his request for an attorney, we couldn’t answer
       those questions anymore.” Defendant then asked when he would be able to leave. Malatia
       informed defendant that he “was going to be there for a while.” Malatia explained to the court
       that, in his opinion, defendant was in custody by the time of the second smoking break.
¶ 30       Defendant asked what they needed to do to talk about his case again. Malatia testified that
       he explained to defendant:
                “[I]n order to talk about the case again, *** he would have to formally say he didn’t
                want to talk to an attorney anymore. We would have to go inside the police department,
                fill out paperwork to that effect, and we would have to read him his rights again, and we
                would have to start all over from scratch there.”
       Defendant agreed to the procedure that Malatia had outlined.
¶ 31       At about 11:36 a.m., defendant was taken back to the interview room. Malatia announced
       that defendant had earlier asked for an attorney. Malatia asked defendant if he wanted to speak
       with the detectives. Defendant replied, “I’ll talk to you.” Defendant signed a preprinted form
       revoking his previous invocation of his right to an attorney. Defendant, both orally and in
       writing, then waived his right to an attorney. Additionally, defendant was once again
       Mirandized.
¶ 32       The questioning resumed. At about 11:46 a.m., Evoy informed defendant that he knew that
       defendant was involved, and he urged defendant to tell the truth so that he could move
       defendant “to the next level and get [him] out of here.” Defendant asked what would happen if
       he were to “remember doing it.” Malatia replied that, in the worst case, defendant would be
       arrested and charged and would have to go to court. To further press defendant, Malatia
       warned him that, if the police were required to continue investigating the incident, it would be
       “more difficult for [defendant] to minimize things.” Evoy added that, if defendant were to
       confess and take responsibility for his actions, the judge and the State’s Attorney would take it
       into account. At about 11:50 a.m., defendant conceded that he had returned to Morgan’s home,


                                                   -6-
       saying that he “went and spied.” Defendant continued to maintain that he had not started a fire
       after he returned to Morgan’s neighborhood.
¶ 33        At about 12:07 p.m., Malatia informed defendant that the experts were, at that moment,
       determining how the fire had started. Malatia told defendant that he was trying to get to the
       heart of the matter. Defendant continued to deny that he started Morgan’s car on fire: “I don’t
       know [inaudible] fire, though. Fuck, I had no gas. If I fucking—I didn’t walk up to the car with
       a fucking lighter or nothing.”
¶ 34        After about another hour, at about 1:10 p.m., defendant was taken from the interview room
       for another smoking break (third smoking break). Detectives Chudzinski and Gouty of the
       Lombard police department escorted defendant out the back door near the garage. Chudzinski
       made small talk with defendant while defendant smoked. They discussed defendant’s
       employment, where he went to school, and his attempts to stop smoking. Defendant also asked
       Chudzinski if he could go home by posting a recognizance bond. Chudzinski told defendant
       that Malatia and Evoy still wanted to speak with him. After defendant had smoked, he was
       returned to the interview room. Defendant was left alone in the interview room for about an
       hour.
¶ 35        At about 2:30 p.m., defendant requested another chance to smoke. Chudzinski,
       accompanied by Detective Porrata of the Lombard police department, took defendant outside
       for another smoking break (fourth smoking break). According to Chudzinski, they once again
       engaged in small talk focusing on defendant’s employment, but he did not ask defendant any
       questions related to the case. Chudzinski testified that they spoke about defendant engaging in
       painting jobs with his father. At some point during the fourth smoking break, defendant asked
       where Malatia and Evoy had gone. Chudzinski told defendant that Malatia and Evoy had gone
       to Morgan’s house and were meeting with other investigators and evidence technicians.
       Defendant asked what kind of evidence they were looking for. Chudzinski related that he did
       not know because he had not visited the scene; however, he continued, when Malatia and Evoy
       returned to the police department, they would still wish to speak with defendant, and
       Chudzinski advised defendant to “be honest with them.” At about 2:42 p.m., Chudzinski
       returned defendant to the interview room. Once there, defendant remained alone.
¶ 36        At about 2:57 p.m., Malatia and Evoy once again entered the interview room. Evoy
       demanded that defendant “come clean right now”; Malatia informed defendant that the police
       knew absolutely how the car started on fire. Both detectives repeated that they knew the origin
       of the fire and pressed defendant to “come clean.” At about 2:59 p.m., defendant stated that he
       lit a piece of paper on fire and put it in the gas tank.
¶ 37        At about 3:20 p.m., Chudzinski and Detective Ranallo of the Lombard police department
       took defendant from the interview room for another smoking break (fifth smoking break).
       Chudzinski, following Malatia’s instructions, took defendant to smoke in the garage.
       Chudzinski explained that defendant was taken into the garage instead of outside because
       defendant had admitted his involvement in the fire. Additionally, unlike the other four smoking
       breaks, the fifth smoking break occurred in an area that was monitored by the outside
       surveillance cameras at the police department, although the camera monitoring the garage area
       was still unequipped to record any audio. Defendant asked Chudzinski if he would be able to
       “do SWAP [Sheriff’s Work Alternative Program] time” while he was in the county jail for this
       case. Chudzinski told defendant that he did not know and returned defendant to the interview
       room.

                                                  -7-
¶ 38       Contrasting with the recollections of the various police officers, defendant had a somewhat
       different version of the events and the smoking breaks. During the first smoking break,
       defendant asked Malatia and Evoy when he would be able to call a lawyer and when he would
       be able to go home. Malatia asked defendant the name of his lawyer, and defendant told him.
       Malatia acknowledged that he knew defendant’s lawyer, but Malatia told defendant that his
       lawyer would probably not answer his call and that, even if he did answer, he would not come
       to the police department on a Sunday morning. Defendant persisted in his requests to call his
       lawyer, but Malatia did not allow him to make a call. Malatia also did not respond to
       defendant’s request to go home.
¶ 39       Testifying about the second smoking break, defendant maintained that he again asked to
       call his attorney and again asked when he would be able to go home. According to defendant,
       Malatia stated that he could not contact his attorney and that the only way defendant would be
       able to go home was if he decided to speak with the detectives again. Defendant explained why
       he agreed to resume talking with the detectives:
                     “Outside, [Malatia and Evoy] told me that was my only option of going home. I felt
                that I really had no options. They flat out told me I couldn’t call my lawyer; I couldn’t
                make a phone call, period; I couldn’t call my mother. But they had blatantly ignored me
                all day.”
       Defendant testified that Malatia instructed him about how they would have to proceed in order
       to resume speaking with defendant. According to defendant, Malatia explained that defendant
       would have to once again expressly waive his right to an attorney; the detectives would ask
       defendant a series of questions, and defendant would have to convey that he knowingly wanted
       to speak to the detectives and that he had asked to speak with the detectives in the first place.
       Defendant further related that Malatia explained to him that all of these procedures were going
       to be videotaped so that they could be verified.
¶ 40       Defendant explained that the reason he did not bring up the purported promise that he
       would be able to go home was that it was not part of the agreement he had made with Malatia
       during the second smoking break. Defendant elaborated on Malatia’s instructions, maintaining
       that Malatia told him what he needed to say in response to the questions that he would be asked
       when they were back in the interview room and before the camera. According to defendant,
       Malatia told him that he had to go into the interview room and waive his right to an attorney.
       Defendant would then be asked if he had approached the detectives and asked to speak about
       the case, to which he was going to have to answer, “Yes.”
¶ 41       According to defendant, during the second smoking break, Malatia was “adamant” about
       speaking with defendant about the investigation even as he stonewalled defendant’s inquiries
       about the investigation by claiming that he was not allowed to speak with defendant because
       defendant had asked for a lawyer. Defendant believed that Evoy cautioned Malatia that neither
       of the detectives should be talking with defendant. Finally, defendant noted that he had not
       been informed that anyone had perished in the fire; rather, the detectives told him that
       insurance would cover the damage to Morgan’s car and that he would be allowed to go home.
¶ 42       After the questioning was complete, defendant’s attorney arrived at the police department.
       The attorney was allowed to speak with defendant.
¶ 43       Defendant was charged with aggravated arson and murder. Later, a superseding indictment
       was filed, charging defendant with first degree murder, aggravated arson, and other offenses


                                                   -8-
       stemming from the fire. During the investigation, the forensic pathologist determined that
       Morgan had died from inhaling smoke and other combustion products caused by the fire.
¶ 44       In an open lot next to Morgan’s house, police recovered a cigarette butt. Genetic testing on
       the cigarette butt determined the presence of defendant’s genetic material. In addition, police
       recovered two water bottles, each of which contained a liquid and bits of aluminum foil. The
       police later determined that they were like “Drano” or “MacGyver” bombs, in which the
       aluminum foil undergoes a reaction with Drano or some other caustic liquid, releasing heat and
       causing pressure to build up in the bottle until it bursts. The bottles did not appear to have burst,
       but they appeared to have tiny holes that would have allowed the pressure to escape without
       bursting them. Testimony at trial indicated that, while the chemical reaction between the
       aluminum foil and the caustic liquid produced heat, it would not have caused a flame to result.
       Rather, the danger of this sort of device is the build-up of pressure in the bottle. When the
       bottle bursts, the heated caustic liquid will splatter about and injure anyone on whom it lands.
¶ 45       The case advanced. Defendant filed a motion to quash his arrest, contending that the police
       did not have probable cause to arrest him. After hearing the evidence summarized above about
       the investigation, the trial court denied the motion to quash the arrest. The trial court held that
       defendant was not in custody until 8:44 a.m., when he attempted to leave the interview room
       and was informed that he was not allowed to leave. The trial court then determined that there
       was probable cause to justify defendant’s custody. In particular, the trial court noted that the
       facts giving rise to probable cause included that defendant participated in a heated argument
       with Morgan at the party; defendant and Morgan were in a volatile relationship; defendant and
       Morgan’s relationship was deteriorating at the time of the offense; at the party, defendant was
       upset because he had expected to be alone with Morgan but she had arranged a large birthday
       party; at the party, a possible romantic rival was in attendance and spending time with Morgan;
       defendant had threatened the partygoers; shortly after the heated argument, Morgan’s car was
       set on fire; defendant’s clothes were sweaty, which was consistent with the police hypothesis
       that defendant was involved in setting Morgan’s car on fire and running back to his home; the
       partygoers believed that defendant was lurking in the shadows, despite the lack of a solid
       identification; and likewise the partygoers believed that defendant set Morgan’s car on fire.
       The trial court concluded that defendant had motive and opportunity and that the police
       investigation to that point reasonably supported the focus on defendant.
¶ 46       Defendant also filed a motion to suppress his statements to the police, based on the
       violations of his rights to remain silent and to counsel. After a hearing in which the parties
       presented the above-summarized evidence on the circumstances of the interview, the trial court
       granted in part and denied in part the motion to suppress the statements. The trial court
       specifically determined that, at 8:18 a.m., defendant first invoked his right to speak with
       counsel and this should have caused the questioning to cease but did not. The court suppressed
       the statements made between 8:18 and 10:26 a.m. The court also determined that, during the
       second smoking break, at about 11:30 a.m., defendant reinitiated discussing the investigation
       with the police and, thereafter, knowingly waived his rights to remain silent and to counsel.
¶ 47       The trial court specifically held that defendant’s statement, at 8:18 a.m., “I told you what
       happened then. Whatever. I know. Whatever. I will talk to my lawyer now,” was “an
       invocation of counsel. [The trial court did not] think it could be too much clearer. [The trial
       court did not] think it[ was] ambiguous. And certainly, at that point the interview or the
       questioning or interrogation should have stopped. But it did not.”

                                                     -9-
¶ 48       The trial court noted that the questioning was not harsh or heavy-handed, and it noted that
       defendant had demonstrated throughout the improper questioning that his will appeared to be
       unshaken. When the police did finally honor defendant’s invocation of his right to counsel,
       defendant sat alone in the interview room for an hour. The trial court considered that “one of
       the primary motivations [is that] defendants always want to know what the police know [and to
       know] what’s going on.” The trial court believed that this desire to know what is going on
       caused defendant to reach out to the police. The court determined, as a matter of fact, that
       defendant “initiated a conversation reflecting his desire to engage in a generalized discussion
       of the case.”
¶ 49       The trial court weighed the testimony of the police and defendant before determining, as a
       matter of fact, that the version given by the police tended to match up with the facts while
       defendant’s version did not. Particularly, the trial court noted that defendant had testified that
       he wanted to leave and that the police informed him that the only way he could leave was by
       agreeing to speak with them. However, during the “hours of interview,” defendant never
       mentioned “that, hey, wait a minute, you told me that, if I talked to you, I could go home or you
       were going to get my lawyer here or anything like that.” The trial court reasoned that defendant
       was attempting to play a cat-and-mouse game with the police by trying to learn “what was
       going on” while not “say[ing] too much.”
¶ 50       The trial court considered the police misconduct, notably defendant’s ignored requests to
       call a lawyer, but the trial court held the misconduct not to be dispositive. Instead, the trial
       court considered all the improper questioning and other misconduct in determining whether
       defendant reinitiated the discussion. The trial court held that defendant did reinitiate, which
       transformed the inquiry into whether defendant knowingly and voluntarily waived his right to
       counsel following his attempt to reinitiate. The trial court noted that defendant was once again
       read his Miranda rights before the questioning resumed and that he knowingly and voluntarily
       waived his rights to counsel and to remain silent, rendering admissible the statements made
       after about 11:30 a.m.
¶ 51       Defendant filed a motion to reconsider the denial of his motion to suppress his statements.
       The trial court heard and denied the motion, reiterating that, at about 11:30 a.m., defendant
       revoked his previous invocation and knowingly and voluntarily waived his Miranda rights.
¶ 52       Shortly before the trial began, defendant filed a motion to suppress Mohammed’s
       out-of-court identification of defendant when Mohammed viewed defendant’s picture in
       Evoy’s stack of papers. Following a hearing, the trial court granted the motion to suppress,
       holding that, whether done intentionally or inadvertently, the method was unduly suggestive.
       The court also held, however, that apart from positively identifying defendant, Mohammed
       would be able to testify about the things he saw, including describing the person he observed.
       The trial court further commented that the manner in which the picture was shown to
       Mohammed was “very troubling” and that Evoy’s failure to document the identification was
       “baffling.”
¶ 53       The case advanced to trial. At the close of the evidence, the trial court and the parties
       conferred about the jury instructions. Defendant offered Illinois Pattern Jury Instructions,
       Criminal, No. 7.15A (4th ed. Supp. 2011) (hereinafter, IPI Criminal 4th No. 7.15A (Supp.
       2011)), regarding the foreseeability of a death resulting from an underlying felony. The State
       objected, and the trial court refused the instruction.


                                                   - 10 -
¶ 54       Following its deliberation, the jury returned guilty verdicts on the charges of first degree
       murder and aggravated arson. Defendant was subsequently sentenced to consecutive terms of
       27 years for the murder and 12 years for the aggravated arson. Defendant timely appeals.

¶ 55                                          II. ANALYSIS
¶ 56       On appeal, defendant argues that the trial court erred in deciding the pretrial motions to
       quash his arrest and to suppress his statements. Specifically, defendant argues that probable
       cause to arrest was lacking, so the trial court erred in denying the motion to quash his arrest.
       Defendant also argues that he did not voluntarily reinitiate the discussion with the police after
       earlier invoking his right to counsel; moreover, his second waiver of the right to counsel was
       likewise involuntary. Defendant also argues that the police tactics throughout his interrogation
       rendered his statements involuntary. In addition, defendant argues that the police violated
       section 103-2.1 of the Code (725 ILCS 5/103-2.1 (West 2012)) by failing to electronically
       record his smoking breaks. Finally, defendant argues that the trial court erroneously refused his
       jury instruction regarding causation and foreseeability. We consider each contention in turn.

¶ 57                                     A. Probable Cause to Arrest
¶ 58        Defendant initially argues that the trial court erred in denying his motion to quash his
       arrest. In reviewing the trial court’s judgment on a motion to quash, we apply a bifurcated
       standard. See People v. Gomez, 2011 IL App (1st) 092185, ¶ 54. We accord deference to the
       trial court’s findings of historical fact and will disturb those findings only if they are against the
       manifest weight of the evidence. Id. We review de novo the ultimate question of the outcome
       of the motion to quash. Id.
¶ 59        Defendant argues that the trial court erred in concluding that he was arrested at about 8:44
       a.m., when he opened the door to the interview room, asked to leave, and was told that he was
       not allowed to leave. Instead, according to defendant, he was placed under arrest at his home.
       In any event, defendant maintains, he was under arrest no later than when he was first placed
       into the interview room, at about 7:37 a.m. Defendant further contends that the police did not
       have probable cause to arrest him at his home, when he was placed into the interview room, or
       even at about 8:44 a.m. Defendant’s contentions thus raise two distinct questions that we must
       answer: (1) when was defendant placed under arrest, and (2) did the police have probable
       cause to arrest him when he was placed under arrest?
¶ 60        As an initial matter, the State argues that defendant procedurally defaulted the issue of
       when the arrest occurred. The State argues that defendant confined his arguments in the trial
       court to whether probable cause existed for an arrest occurring at 8:44 a.m., thereby forfeiting
       any contention that he was arrested when he was approached by the police at his home or when
       he arrived at the police department. We disagree. A review of the record demonstrates that
       defendant adequately argued that he was arrested at his home and, if not at his home, then upon
       arriving at the police department and, in any event, no later than 8:44 a.m. By adopting
       alternative arguments, defendant adequately preserved the issue of when the arrest occurred,
       and we will address defendant’s arguments.
¶ 61        Turning to the question of when the arrest occurred, we note that the overarching
       consideration is whether, under all of the circumstances present, a reasonable, innocent person
       would conclude that he or she was not free to leave. Id. ¶ 58. This test is objective. Id. A


                                                    - 11 -
       person’s decision to voluntarily accompany police officers means that he or she has not been
       arrested. Id.
¶ 62        In considering whether an arrest has occurred, the court is to consider the following factors:
       (1) the time, place, length, mood, and mode of the encounter between the defendant and the
       police; (2) the number of police officers present; (3) any indicia of formal arrest or restraint,
       such as whether the officers used handcuffs or drew their guns; (4) the officers’ intention; (5)
       the defendant’s subjective belief or understanding; (6) whether the defendant was informed
       that he or she could refuse to accompany the officers; (7) whether the defendant was
       transported in a police car; (8) whether the defendant was informed that he or she was free to
       leave; (9) whether the defendant was informed that he or she was under arrest; and (10) the
       language used by the officers. Id. ¶ 59. No single factor is dispositive. Id.
¶ 63        Pursuant to defendant’s arguments, there are three possible times at which the arrest
       occurred: at his house, upon his arrival at the police department, and at 8:44 a.m., when he was
       informed that he would not be allowed to leave. The parties agree that defendant was under
       arrest no later than 8:44 a.m. Therefore, we analyze whether defendant was arrested at his
       home or upon arriving at the department, in light of the factors set forth above as well as the
       overall circumstances present.
¶ 64        Turning first to whether defendant was arrested at his home, we hold that he was not. The
       first factor calls for a consideration of the time, place, length, mood, and mode of the encounter
       between the defendant and the police. Based on the circumstances here, we conclude that this
       factor weighs against arrest. At about 7:15 a.m., Harris and Balsitis knocked on the door of
       defendant’s home, and his mother answered. The detectives explained that they were
       investigating a fire that occurred at a party that defendant attended, and they asked to speak
       with defendant. Defendant’s mother awakened defendant, and he conversed with the
       detectives. As he was doing so, Malatia and Evoy arrived. Within about 15 minutes, defendant
       agreed to accompany the police to the department to answer questions. Defendant asked to
       grab some items and to use the bathroom, and the police agreed to this request. As defendant
       went into his basement bedroom, two detectives followed and observed as he grabbed his
       wallet, footwear, and keys. We note that, by following defendant unbidden, the detectives
       made their presence somewhat more ominous and irresistible. However, they were in plain
       clothes, and it is clear that their purpose was self-protection, to make sure that defendant did
       not grab a weapon along with the other items he said he wished to retrieve. Thus, on balance,
       the time, place, and length of the encounter were reasonable, and the mood was not
       confrontational.
¶ 65        Defendant argues that the detectives controlled his movements as soon as he agreed that he
       would accompany them to the police department. Defendant contends that the detectives
       barged into the house uninvited, shadowed him into the basement, and demanded that he leave
       open the bathroom door as he used it. The evidence adduced at the hearing does not support
       this contention. Defendant points to descriptions used, such as, “the police allowed,” or “the
       police permitted.” An examination of the relevant testimony, however, shows that Malatia
       responded to a question that used “permitted.” (We later address his use of “allowed.”)
       Moreover, in granting defendant’s requests, the police were accommodating defendant’s
       wishes rather than demonstrating that he had no choice but to accede to their demands. Finally,
       as to the open bathroom door, Harris stated that he did not tell defendant to leave it open and
       was in fact unsure as to whether defendant left it open or closed. We therefore disagree with

                                                   - 12 -
       defendant’s contentions in this regard and conclude that the first factor weighs against an arrest
       occurring at the house.
¶ 66       The second factor, the number of police officers present, also weighs against an arrest at
       the house. First, two detectives approached defendant’s house and asked to speak with
       defendant. When defendant was informed of the police presence, he went to the porch to speak
       with them. Two more detectives arrived as defendant was speaking to the original two, so
       defendant was confronted by a total of four. This number is in line with the number in Gomez,
       in which four officers approached the defendant at his house and asked the defendant to
       accompany them. Id. ¶ 60. When defendant asked to grab his things, he was accompanied by
       one of the detectives, with another nearby. The remaining two do not appear to have been in
       defendant’s presence at that time. Finally, when defendant agreed to accompany the detectives,
       he got into an unmarked police car with two of them. Thus, although there were four detectives
       present, it appears that defendant closely interacted with only two at most times. Based on this,
       we conclude that the second factor weighs against an arrest occurring at defendant’s house.
¶ 67       Defendant argues that this case is like People v. Ocampo, 377 Ill. App. 3d 150, 157-60
       (2007). Defendant contends that Ocampo held that the presence of three police officers, who
       stated that they “needed to talk” to the defendant, created an environment in which a
       reasonable person would believe that he or she was in custody. Ocampo, however, involved a
       seizure made by an officer who displayed his badge and stated that he needed to talk with the
       defendant. Id. at 153. Here, by contrast, the police asked if defendant was willing to
       accompany them to the police department to answer questions, and defendant agreed. This act
       of agreement serves to distinguish Ocampo. See Gomez, 2011 IL App (1st) 092185, ¶ 58 (a
       defendant’s voluntary agreement to accompany police means that he or she was not arrested).
¶ 68       The third factor, indicia of formal arrest or restraint, weighs strongly against an arrest at
       defendant’s home. First, there is no evidence in the record, and there is no argument by
       defendant, that the police displayed their weapons, made physical contact with defendant, or
       restrained defendant in any way, such as by using handcuffs or physically grabbing defendant.
       Instead, the record shows that the police acquiesced to defendant’s requests to collect his
       belongings and to use the bathroom. Thereafter, defendant agreed to accompany the detectives
       to the police department, and he walked to the indicated vehicle and entered it on his own with
       no assistance from the detectives. Moreover, there is no indication that defendant was searched
       before he entered the vehicle. Additionally, the vehicle defendant entered was not a marked
       police vehicle, and the detectives were not in police uniforms. Therefore, this factor weighs
       strongly against an arrest occurring at the home.
¶ 69       The fourth factor, the officers’ intention, is neutral with regard to an arrest at defendant’s
       home. The detectives had identified defendant as a person of interest in the arson, stemming
       from their interviews of the partygoers. They had learned that defendant was upset, had a
       significant and alarming argument with Morgan, and made some sort of threat to the
       partygoers and possibly to Morgan a couple of hours before the fire. Thus, when they
       approached defendant, the detectives reasonably believed that he might have information
       about the fire. Nevertheless, the detectives simply asked defendant if he was willing to
       accompany them to the police department to answer questions. We conclude that the
       detectives’ intention when they approached him at his home was still to gather information
       rather than to effect an arrest. However, their focus on defendant tends to counterbalance the


                                                   - 13 -
       information-gathering purpose to some extent. Therefore, we conclude that this factor is
       neutral.
¶ 70       The fifth factor, the defendant’s subjective belief, weighs strongly against an arrest at
       defendant’s home. Defendant agreed to accompany the detectives to the police department and
       to answer their questions. “ ‘When one voluntarily accompanies police officers, he has not
       been arrested and has not been “seized” in the fourth amendment sense.’ ” Id. ¶ 58 (quoting
       People v. Redmond, 341 Ill. App. 3d 498, 507 (2003)). In agreeing to accompany the
       detectives, defendant could not have believed that he was arrested. This factor overwhelmingly
       weighs against an arrest at defendant’s home.
¶ 71       The sixth factor, whether the defendant was informed that he could refuse to accompany
       the police, also weighs against an arrest at the house. Implicit within defendant’s agreement to
       accompany the detectives is the knowledge that he could also refuse to accompany them.
       Accordingly, this factor weighs against an arrest.
¶ 72       The seventh factor, whether the defendant was transported in a police car, weighs slightly
       against an arrest. It is clear that the police transported defendant in an official car. The car,
       however, was unmarked, and the record is unclear whether the rear seat was caged or otherwise
       unusual. Further, defendant himself entered the car without any of the detectives placing him
       there; the record shows that defendant went to the rear of the car, opened the door, and entered
       the rear seat. Additionally, and more importantly, defendant’s agreement to accompany the
       police significantly mitigates the effect of being transported in a police car. Therefore, we
       conclude that this factor at least slightly weighs against an arrest occurring at the home.
¶ 73       Defendant cites People v. Vega, 203 Ill. App. 3d 33, 41-42 (1990), for the proposition that
       whether the defendant was given the choice of making his own arrangements to go to the
       police department must be considered. We note, however, that in this case defendant made the
       decision to accompany the police to the department; in Vega, by contrast, the defendant had
       avoided police attempts to contact him, and when the police finally encountered him, he was
       not given the opportunity to refuse to come with them. Id. at 41. Here, in his initial contact with
       the police, defendant was asked if he was willing to come with them to the department, and he
       agreed to do so. See Gomez, 2011 IL App (1st) 092185, ¶ 58. Vega, therefore, is
       distinguishable.
¶ 74       The eighth factor weighs against an arrest. This factor considers whether the police told the
       defendant that he was free to leave. Defendant’s agreement to accompany the detectives
       implicitly recognized the fact that defendant could have refused to go, which implies that he
       was free to leave the encounter. Thus, the eighth factor weighs against an arrest occurring at
       defendant’s home.
¶ 75       The ninth factor, whether the defendant was informed that he was under arrest, strongly
       weighs against an arrest. The record affirmatively demonstrates that, at the house, the
       detectives never stated that defendant was under arrest. Rather, they asked defendant if he was
       willing to accompany them to the department and answer questions. Defendant’s agreement to
       do so indicates that he had a choice. Accordingly, this factor strongly weighs against an arrest
       occurring at the house.
¶ 76       The tenth and final factor, the language the police used, also weighs against an arrest at
       defendant’s home. The police asked defendant if he was willing to accompany them and to
       answer questions at the police department. This is a far cry from any imperative or peremptory
       language requiring defendant to come with them. Defendant argues, however, that the police

                                                   - 14 -
       permitted him to retrieve certain personal items. “Permitted,” however, is simply the word
       used by the prosecutor in the State’s examination of Malatia, not language volunteered by
       Malatia to explain what occurred at defendant’s home. The impact of the word “permitted” is
       therefore significantly less than defendant suggests. Defendant also argues that the police
       allowed him to use the bathroom. This time, “allowed” was the word Malatia actually used in
       describing his response to defendant’s statement that he needed to use the bathroom. Even so,
       we do not believe that Malatia’s use of the word implies that the police were restricting
       defendant in any fashion. Quite the opposite: had the police refused defendant’s request to use
       the bathroom, then they would have been restricting defendant and overtly coercing him by
       placing him in discomfort and exercising their power over him. Instead, the detectives’
       agreement to let defendant use the bathroom suggests accommodation and concern for
       defendant’s physical necessities, and it demonstrates their desire to make defendant physically
       comfortable. Thus, the use of the words “permitted” and “allowed” does not have the coercive
       connotations defendant claims. Moreover, the words were used in summarizing what occurred
       and not as the language used in actually speaking with defendant. Thus, we conclude that there
       was nothing in the language used by the detectives that suggested that defendant had no choice
       but to accompany them to the police department. This factor weighs against an arrest occurring
       at the home.
¶ 77        Based on our consideration of the factors, we conclude that defendant was not arrested at
       his home. We next turn to whether defendant was arrested upon his arrival at the police
       department.
¶ 78        Defendant’s alternative contention is that he was arrested at about 7:37 a.m., when he
       arrived at the police department and was placed into the interview room. For this analysis, we
       will also consider whether defendant was arrested at any time during the initial questioning,
       before defendant began answering any substantive questions about his actions during the day
       and evening of Morgan’s party.
¶ 79        The first factor, the time, place, length, mood, and mode of the encounter, again weighs
       against an arrest. Defendant agreed to accompany the detectives to the police department. The
       time in transport was relatively brief. Likewise, the time spent in the preliminary questioning
       was also relatively brief. This encounter occurred in an interview room at the police
       department, but Malatia and Evoy were not confrontational and were professional and
       business-like. The mood appeared to be fairly relaxed. We conclude, then, that the first factor
       weighs against an arrest.
¶ 80        The second factor, the number of police officers present, also again weighs against an
       arrest. When he arrived at the department, defendant was accompanied by Malatia and Evoy,
       and these detectives conducted the initial encounters there. Although there was a large number
       of officers at the department, defendant does not appear to have interacted with them, only with
       Malatia and Evoy. Thus, we conclude that this factor again weighs against an arrest.
¶ 81        The third factor, indicia of formal arrest, weighs strongly in favor of an arrest. When
       defendant arrived at the police department, he was taken to the interview room, and Malatia
       patted him down and removed his wallet and phone, placing them in a cubby outside of the
       interview room. Malatia explained that the pat-down was to make sure that defendant was not
       armed, and Malatia also removed his own weapon so that no one in the interview room would
       be armed. In spite of this explanation, the pat-down and confiscation of defendant’s wallet and
       phone were clear indicia of an arrest. In addition, Malatia Mirandized defendant, which is

                                                  - 15 -
       another clear indication of an arrest. Malatia attempted to soften the clear import of
       Mirandizing defendant by explaining that it was standard procedure to read Miranda rights to
       every person the police interviewed. Nevertheless, on these facts, we conclude that this
       constitutes a clear indication that defendant was being arrested. On the other hand, Malatia did
       not subject defendant to formal booking procedures or otherwise physically restrain defendant.
¶ 82       During this initial portion of the questioning, Malatia presented the Miranda warnings to
       defendant, and defendant inquired whether he needed a lawyer. Malatia responded that it was
       up to defendant to decide. Defendant then asked whether, if he decided to request an attorney,
       he would still have to wait in the interview room. Malatia responded, “Yeah, obviously.”
       Defendant argues that Malatia’s response clearly indicated that he was arrested at that time.
       We note, however, that Malatia then followed up his response by asking defendant if he
       wanted to speak with the police. Defendant reiterated that he was still willing to speak with
       them. Nevertheless, this factor strongly weighs in favor of an arrest at the beginning the
       questioning.
¶ 83       The fourth factor again is neutral. The detectives’ intention remained investigative and not
       accusative. Defendant was being questioned about the fire, but other partygoers had also been
       and were being questioned. The police had begun focusing on defendant, but they had not
       determined to arrest defendant at this point. Thus this factor again is neutral.
¶ 84       The fifth factor, the defendant’s subjective belief, again strongly weighs against an arrest.
       Defendant had agreed to accompany the detectives to the police department and to undergo
       questioning there. During the initial questioning, defendant stated that he did not have to be
       there or to answer questions, which indicates that defendant did not believe that he had yet
       been arrested. Thus this factor weighs strongly against an arrest.
¶ 85       The next two factors do not apply. The sixth factor, whether the defendant was informed
       that he or she could refuse to accompany the police, applies to transporting the defendant to the
       police department, not to this phase of an encounter. Even if it applied, defendant agreed to
       accompany the police. The seventh factor is the mode of transport, which also does not apply
       to this phase of the encounter. Again, even if it applied, defendant agreed to be transported in
       the police vehicle. Thus, if they applied, these factors would weigh against an arrest.
¶ 86       The eighth factor, whether the defendant was informed that he was free to leave, weighs in
       favor of an arrest. As noted above, at the outset of the questioning, when defendant asked
       whether he needed an attorney, Malatia told him that he needed to decide that for himself.
       Defendant asked whether, if he decided to request an attorney, he would need to remain in the
       interview room. Malatia replied, “Yeah, obviously.” Thus, not only was defendant not
       informed that he was free to leave, he was informed that he was, in fact, not free to leave. This
       factor strongly weighs in favor of an arrest.
¶ 87       The ninth factor, whether the defendant was informed that he was under arrest, again
       weighs against an arrest. There is nothing in the record indicating that any police officer told
       defendant that he was under arrest.
¶ 88       The final factor, the language used by the police, weighs in favor of an arrest. As noted,
       Malatia essentially told defendant that he was not free to leave. Thus, he conveyed to defendant
       that defendant had no choice about remaining in the police department and answering
       questions. This factor weighs in favor of an arrest.



                                                  - 16 -
¶ 89       The fact that we are to consider 10 factors does not mean that each factor will be given
       equal weight in all circumstances. In other words, we cannot simply count those factors
       weighing in favor of arrest and those weighing against arrest and see which is greater. Here, the
       most significant factors are defendant’s treatment upon arriving at the police department, when
       he was patted down and his possessions were removed from him, and Malatia’s statement that
       defendant would have to remain in the interview room if he invoked his right to counsel. In our
       view, these factors are sufficient to tip our calculus to the conclusion that, by around 7:45 a.m.,
       defendant had been arrested. Accordingly, we hold that the trial court’s determination that
       defendant was not arrested until 8:44 a.m. was in error. We now turn to the question of whether
       there was probable cause to arrest at approximately 7:45 a.m.
¶ 90       Probable cause to arrest exists when the facts known to the police officer at the time of the
       arrest are sufficient to lead a reasonably cautious person to believe that the defendant has
       committed a crime. People v. Wear, 229 Ill. 2d 545, 563 (2008). In determining the existence
       of probable cause, we consider the totality of the circumstances at the time of the arrest. Id. at
       564. Probable cause is not a technical concept; rather, it is a factual and practical concept,
       dealing with the considerations of everyday life on which a reasonable and prudent person acts.
       Id. Probable cause does not require proof beyond a reasonable doubt; rather it is the probability
       of criminal activity, and probable cause can exist even though the evidence does not even
       support a belief that it is more likely than not that the defendant committed a crime. Id. With
       these principles in mind, we consider what the police had learned by about 7:45 a.m., which
       excludes defendant’s statements from that time until about 8:44 a.m.
¶ 91       The record shows that, before defendant was contacted at his house, the police
       investigation had determined that the fire that partially consumed the Morgan home had started
       in Morgan’s car, parked near the garage. The fire department believed that the fire was the
       result of arson, having found ashes in the car’s gasoline fill tube. Before the fire started,
       defendant had attended a party at Morgan’s house. Defendant and Morgan had dated, but they
       either had broken up or were in the process of breaking up. During the party, defendant became
       extremely upset and engaged in a heated argument with Morgan, ostensibly over a necklace he
       had given her. The argument was so heated that partygoers restrained defendant and calmed
       him down before Schopa drove him away from the party. There was evidence suggesting that
       the argument between defendant and Morgan turned physical, with defendant pushing Morgan
       and grabbing her. Defendant called Morgan names while he was demanding the return of the
       necklace. At some point, defendant stated to the partygoers that he hoped they would all die.
       There was a suggestion that Morgan had been within earshot of this threat, but it was not
       entirely clear whether she had heard the threat. After defendant had been driven away and
       before the fire started, several partygoers observed someone in the shadows near Morgan’s
       home. They were unable to identify the shadowy figure, but they all believed it to be
       defendant. Additionally, one of the partygoers informed the police that defendant told him in a
       phone conversation that he was returning to Morgan’s home. Finally, after defendant had
       dressed in the same clothes he wore to the party, the police observed that the clothes were
       visibly wet, apparently with sweat, as if defendant had engaged in significant physical
       exertion, such as running from Morgan’s home to his home. That morning, when the police
       arrived at defendant’s home, the temperature was about 70 degrees.
¶ 92       Before 7:45 a.m., the police further learned that Sanchez had intervened in the argument
       between defendant and Morgan, because Sanchez was afraid that defendant was about to strike


                                                   - 17 -
       Morgan. Sanchez reported that he was a friend of Morgan’s and that he knew that defendant
       and Morgan’s relationship was going so badly that she no longer wanted anything to do with
       defendant. Additionally, also before 7:45 a.m., Melissa Czarnik, another friend of Morgan’s,
       informed the police that defendant had tried to pull the necklace from Morgan’s neck but that
       Czarnik got in between defendant and Morgan, trying to make defendant back off. Czarnik
       also confirmed that defendant was wearing a light-colored T-shirt and baggy khaki shorts at
       the party.
¶ 93       We conclude that the evidence that the police had in hand before 7:45 a.m. provided
       probable cause to arrest defendant at that time. In particular, defendant engaged in an argument
       with Morgan that was so heated that other partygoers were afraid it would become physical,
       prompting Sanchez to intervene; similarly, Czarnik placed herself in between defendant and
       Morgan during the argument in an attempt to cause defendant to back off. Defendant directed
       his statement, “I hope you all die,” at the partygoers, and he might have particularly directed it
       at Morgan, although the record is unclear whether Morgan was present when the statement was
       uttered. Shortly after the statement, Morgan’s car was set on fire in an act of arson. Partygoers
       testified that they believed that defendant had returned to the party before the fire because they
       saw a figure in the shadows, although no one was able to positively identify the shadowy
       figure. Nevertheless, this belief was corroborated by the phone call that one of the partygoers
       received from defendant in which defendant stated that he was returning to the party. Finally,
       even though it was not exceptionally warm that morning, the police observed that defendant’s
       clothes, which matched Czarnik’s description of the clothes defendant wore to the party, were
       visibly wet, apparently with sweat. This information was sufficient to engender a belief that
       there was a probability that defendant committed the arson, even though it might not have
       engendered a belief that it was more likely than not. See Wear, 229 Ill. 2d at 563-64 (probable
       cause need not rise to even a preponderance of the evidence; rather, the facts known at the time
       of the arrest need only lead a reasonably cautious person to believe that the defendant has
       committed a crime).
¶ 94       Defendant attempts to minimize the significance of any arguments in which he might have
       engaged at the party, contending that the combination of young persons and alcohol at a party
       often results in arguments and confrontations. This might be true in a broad sense, but it is
       thankfully rare that an argument occurs at a party shortly before one of the participants in the
       argument is seriously injured or killed. We cannot give much credence to defendant’s
       attempted generalization in light of the facts of this particular case.
¶ 95       Defendant also argues that he cannot be tied to the scene of the fire after he had been driven
       away. We disagree. Again, several partygoers observed a person hanging about in the shadows
       near the Morgan home, and they believed that defendant had returned. Additionally, defendant
       told one of the partygoers with whom he was friendly that he intended to return. While this
       evidence is not conclusive standing alone, it does support and corroborate the partygoers’
       belief that defendant returned to the Morgan home after he was driven away and before the fire
       began, and it is sufficient to rebut defendant’s contention.
¶ 96       Defendant also challenges the significance of his threat that he hoped everyone at the party
       would die, arguing that it was not made within Morgan’s hearing. We agree that the record is
       not clear whether Morgan was present when the threat was made or even whether she heard
       defendant make it. We note, however, that the evidence of who heard the threat need not be
       precise because the police were attempting to determine only whether there was reason to

                                                   - 18 -
        believe that defendant had committed a crime. The utterance of a threat shortly before an arson
        fire was started in Morgan’s car, whether the threat was directed at her or others or whether
        Morgan even heard the threat, bears directly upon that determination. We reject defendant’s
        contention.
¶ 97        Defendant challenges Mohammed’s testimony that he observed a person matching
        defendant’s description, arguing that Mohammed had also indicated that he believed the
        individual to be Arabic. We do not believe that this evidence could be considered in
        determining the existence of probable cause at 7:45 a.m., because Mohammed was interviewed
        between 10:30 and 11 a.m.
¶ 98        For the foregoing reasons, then, we hold that the trial court erred in determining that
        defendant was arrested at 8:44 a.m.; rather, the police arrested defendant by about 7:45 a.m.,
        shortly after defendant received his Miranda warnings. We also hold that the police had
        probable cause to arrest defendant by about 7:45 a.m. As a result, we affirm the trial court’s
        judgment denying defendant’s motion to quash his arrest.

¶ 99                           B. Motion to Suppress Statements: Reinitiation
¶ 100       Defendant next challenges the trial court’s determination on his motion to suppress his
        statements. Defendant contends that the trial court erred in concluding that he reinitiated the
        discussion about his case after the police had finally honored his request to speak with a lawyer
        and discontinued the interview.
¶ 101       As an initial matter, we note that we review the trial court’s judgment on a motion to
        suppress with the same bifurcated standard. The trial court’s findings of fact are accorded
        deference and will be disturbed only if they are against the manifest weight of the evidence.
        People v. Miller, 393 Ill. App. 3d 1060, 1063 (2009). We review de novo the ultimate question
        posed by the legal challenge to the trial court’s ruling. Id. at 1064.
¶ 102       Regarding the invocation of the right to counsel, the Supreme Court held in Miranda v.
        Arizona, 384 U.S. 436 (1966), that as a safeguard for the constitutional privilege against
        self-incrimination, a person subjected to custodial interrogation is entitled to have counsel
        present during the questioning. Miller, 393 Ill. App. 3d at 1064. In Edwards v. Arizona, 451
        U.S. 477, 484-85 (1981), the Supreme Court clarified that, after an accused has invoked this
        right, the police cannot show a valid waiver of that right simply by demonstrating only that he
        responded to further police-initiated custodial interrogation; an individual who has indicated
        that he wishes to deal with the police only through counsel is not subject to further
        interrogation by the police until after counsel has been made available to him, unless the
        accused himself initiates further discussion with the police. Police will violate this rule if they
        approach the accused for further questioning without first making counsel available. Miller,
        393 Ill. App. 3d at 1064. The upshot is that any waiver of the right to counsel given in a
        discussion initiated by the police will be presumed to be invalid, and any statements obtained
        pursuant to the presumptively invalid waiver will be inadmissible in the State’s case-in-chief.
        Id.
¶ 103       Analytically, when determining the admissibility of any statement procured after the
        defendant has invoked his right to have counsel present during a custodial interrogation, we
        conduct a two-part inquiry. Id. The first step is to determine whether the defendant or the
        police reinitiated discussion after the defendant invoked his right to counsel. Id. at 1064-65.
        This entails determining from whence the impetus for the additional discussion came: if from

                                                    - 19 -
        the police, then Edwards bars the admissibility of statements made in response to the further
        interrogation; if from the defendant, then we proceed to the second step. Id. at 1065. The
        second step is to determine whether, in light of the totality of the circumstances, including the
        fact that the defendant reopened the discussion, the defendant voluntarily, knowingly, and
        intelligently waived his right to the presence of counsel during the further custodial
        interrogation. Id.
¶ 104       The parties agree with the trial court’s determination that, at 8:18 a.m., defendant invoked
        his right to have counsel present during the custodial interrogation. Additionally, the parties do
        not dispute that the police did not honor this invocation and continued to subject defendant to
        custodial interrogation until about 10:26 a.m., at which time questioning ceased, and Malatia
        and Evoy left defendant alone in the interview room. At about 11:26 a.m., defendant was taken
        outside for his second smoking break and had a conversation with Malatia. During the second
        smoking break, according to Malatia, defendant asked Malatia and Evoy, as many as five
        times, “what was going on with him and what was happening with the investigation.” The
        detectives told defendant that they could not speak with him about the investigation because he
        had requested an attorney. Defendant then asked what he needed to do in order to speak with
        them again. Malatia told defendant that he would have to formally acknowledge that he had
        approached the detectives to talk about the case, that the detectives would have to readminister
        Miranda warnings, and that defendant would have to formally waive his rights again.
        According to Malatia, defendant agreed, they entered the interview room at about 11:36 a.m.,
        defendant stated that he wished to speak with the detectives again, and defendant executed
        another form waiving his rights and a form acknowledging that he had reinitiated the
        discussion with the detectives.
¶ 105       According to defendant, he asked for the second smoking break. Once outside, he asked
        when he could call his lawyer and go home. According to defendant, the detectives told him
        that he could go home only if he first decided to talk to them again. Defendant further
        explained that the detectives told him what to say in front of the camera. When he was returned
        to the interview room, he followed the script he received during the second smoking break,
        stating that he approached the detectives to talk about the case again and executing the forms
        with which he was presented. Thus, defendant concludes, the police orchestrated the events so
        that it was actually they and not defendant who provided the impetus for the reinitiation of the
        discussion about the case. According to defendant, they studiously ignored all of his
        invocations of his right to have counsel present and groomed defendant to expect that what he
        said would not matter.
¶ 106       The trial court credited the detectives’ version of events. Key to the trial court’s
        determination was the fact that, despite defendant’s claim that the detectives promised that he
        would be able to go home, defendant never raised the issue of that promise after he had done
        his part. This is borne out in the record. Accordingly, we hold that the trial court’s factual
        determination that defendant reinitiated the discussion with Malatia and Evoy was not against
        the manifest weight of the evidence. See Miller, 393 Ill. App. 3d at 1063 (the trial court’s
        findings of fact are accorded deference and will be disturbed only if they are against the
        manifest weight of the evidence).
¶ 107       In support of his position, defendant cites People v. Trotter, 254 Ill. App. 3d 514, 525
        (1993), for the proposition that police badgering will result in the determination that a
        reinitiation of discussion about the case was the product of coercion. We believe that Trotter is

                                                    - 20 -
        distinguishable. In the first place, Trotter held that it was the police who had reinitiated the
        discussion. Id. at 524. Additionally, Trotter is factually distinguishable. In Trotter, after the
        defendant had invoked his right to counsel, an assistant State’s Attorney asked the defendant if
        he wished to give a statement. After another 1½ hours, a police officer stated that the
        defendant’s attorney had not shown up and he asked the defendant to make a statement. These
        actions of asking the defendant to speak after having invoked his right to counsel constituted
        badgering. Id. at 525. Here, by contrast, once defendant’s invocation of his right to counsel was
        recognized, questioning ceased. After that point, no one asked defendant to make a statement
        before defendant reinitiated the discussion about the case. In fact, Malatia and Evoy refused to
        speak with defendant about the case until after defendant stated, on camera in the interview
        room, that he was reinitiating the questioning and had once again waived his right to counsel.
        Accordingly, Trotter, with its overt manipulation of the defendant through badgering, is
        distinguishable.
¶ 108        Moreover, in Trotter, the defendant’s invocation of the right to counsel was ostensibly
        observed, yet the police returned to the defendant and badgered him to make a statement. Thus,
        Trotter presents a somewhat different issue than is present here, where the police did not even
        ostensibly observe defendant’s invocation and continued the questioning as if defendant had
        not even tried to invoke his right to counsel. Trotter therefore offers no insight regarding the
        effect of steamrolling over a defendant’s invocations of the right to counsel before finally
        observing one and how that might affect the voluntariness of a subsequent waiver of the right
        to counsel; rather, it considers the act of paying lip service to an invocation coupled with
        repeated attempts to question the defendant again. For this reason too, we find Trotter to offer
        little guidance in this case.
¶ 109        Defendant also cites Dorsey v. United States, 60 A.3d 1171, 1194 (D.C. 2013) (en banc),
        for the proposition that police misconduct, such as ignoring a defendant’s invocation of his
        Miranda rights coupled with badgering, can serve to undermine the defendant’s will so as to
        invalidate the defendant’s reinitiation of the discussion. Dorsey recounts a particularly
        egregious example of police misconduct. Beginning at about 7:30 p.m., the defendant was
        subjected to relentless interrogation despite his unambiguous assertion of his right to remain
        silent, at about 11:10 p.m., and, at about 2:51 a.m. the next morning, his unambiguous
        invocation of his right to counsel. Id. at 1178-84. Despite these invocations, the police
        continued to question him without significant let up until about 4:45 a.m., when they left him
        alone in the interrogation room, handcuffed to the table. Id. at 1184-85. At 8:06 a.m., the
        questioning resumed and continued until 8:21 a.m., at which point the defendant was taken to a
        holding cell. Id. at 1185-86. About seven to eight hours later, between 3:30 and 4:30 p.m., the
        defendant called out to speak with the police. Id. at 1186. The defendant was taken to the
        interrogation room, was not given Miranda warnings, and was not asked if he would waive his
        rights. Id. at 1186-87. The defendant then proceeded to confess. Id. at 1187.
¶ 110        The court concluded that the defendant had not reinitiated the discussion with the police,
        based on his delayed response to the improper and continued interrogation that followed his
        invocations of his rights. Id. at 1194. The court held that the police conduct constituted
        “badgering with a vengeance,” and key in its decision were the facts that the defendant had not
        been readvised of his Miranda rights after he requested to speak with the police again and that
        his confession mirrored the details included in the “post-invocation badgering.” Id. at 1198.
        Alternatively, the court held that, even if the defendant reinitiated the discussion with the


                                                   - 21 -
        police, he did not validly waive his rights because the police did not readvise him of his rights
        and obtain an express waiver. Id. at 1200. This, coupled with the demonstrated unwillingness
        to observe the defendant’s invocation of his rights, meant that the prosecutor faced an uphill
        battle to demonstrate that the defendant knowingly, intelligently, and voluntarily waived those
        rights. Id. at 1201.
¶ 111       Our reading of Dorsey suggests that police misconduct by failing to honor an invocation of
        Miranda rights may render invalid a defendant’s reinitiation of the discussion with police.
        However, we note that Dorsey is an extreme example of police misconduct. The police
        interrogation in that case never ceased after the defendant invoked his rights. After the
        defendant was informed of his Miranda rights, he was effectively interrogated for 11 hours
        with only brief respites; the 11-hour interrogation continued for 8 hours after his invocation of
        his right to remain silent and for 6 hours after his invocation of his right to counsel. A lengthy
        break was taken, and the defendant asked to speak with the police, but he was never again
        advised of his Miranda rights, and his confession mirrored many of the points used by the
        police as they continually badgered him to confess.
¶ 112       Thus, we believe that Dorsey is significantly distinguishable from this case. Importantly, in
        Dorsey the police never honored or observed the defendant’s invocation of his rights; here,
        while Malatia and Evoy continued to question defendant after his 8:18 a.m. invocation of his
        right to counsel, at 10:26 a.m. they finally honored defendant’s repeated invocation. Thus, in
        Dorsey, unlike in this case, the defendant’s rights were altogether ignored. Additionally, the
        defendant in Dorsey was subjected to 12 hours of continual interrogation, about 8 of which
        occurred after the defendant had invoked his rights. Here, by contrast, defendant was subjected
        to about three hours of questioning, although over two hours occurred after the 8:18 a.m.
        invocation of his right to counsel. Finally, and perhaps most significantly, in Dorsey, the police
        did not readminister Miranda warnings to the defendant, and the defendant did not expressly
        waive his rights after he had asked to speak with the police. Here, by contrast, after defendant
        reinitiated the discussion with the police, Malatia and Evoy once again administered Miranda
        warnings, and defendant expressly waived his rights. Thus, while Dorsey provides helpful
        guidance in understanding defendant’s contentions, it is nevertheless distinguishable.
¶ 113       Accordingly, we hold that the trial court’s determination that defendant voluntarily
        reinitiated the discussion with the police was not against the manifest weight of the evidence.
        Because defendant reinitiated the discussion, we hold that the trial court did not err in denying
        defendant’s motion to suppress on this point.

¶ 114           C. Whether Defendant’s Statements Were Voluntary, Knowing, and Intelligent
¶ 115       Defendant next argues that his statements following the reinitiation of the discussion with
        the police were not given voluntarily, knowingly, and intelligently. Instead, the detectives’
        refusal to pay any attention to his attempts to invoke his right to counsel caused defendant to
        believe that he had no choice but to answer their questions. Defendant thus argues that the
        statements should have been suppressed.
¶ 116       The test for voluntariness is whether the defendant made the decision freely, without
        compulsion or inducement, or whether the defendant’s will was overborne at the relevant time.
        People v. Gilliam, 172 Ill. 2d 484, 500 (1996). To implement this test, we consider the totality
        of the circumstances surrounding the statements, including the defendant’s age, intelligence,
        education, experience, and physical condition at the relevant time; the duration of the

                                                    - 22 -
        interrogation; the presence of Miranda warnings; the presence of any physical or mental abuse;
        and the legality and duration of the detention. People v. Willis, 215 Ill. 2d 517, 536 (2005). The
        trial court’s decision regarding voluntariness presents an issue of fact, and we will not disturb it
        unless it was against the manifest weight of the evidence. Id.
¶ 117        Defendant was 23 years old at the time of the offense. He had graduated from high school
        and attended some college. Defendant had not had significant experience with law
        enforcement. Defendant had estimated that he had 15 beers between 6 p.m. the previous
        evening and around 2 a.m. that morning, and at about 7:48 a.m., he asserted that he had a
        headache. At that time, defendant denied that he was intoxicated, but he said that he would not
        want to drive. However, defendant’s speech was clear, and he was apparently able to
        comprehend and appropriately respond to the detectives’ questions. He appeared otherwise
        alert and oriented to his situation. These factors weigh in favor of voluntariness.
¶ 118        The duration of the interrogation had been relatively brief. By the 11:36 a.m. waiver, he
        had been questioned for about three hours, with a break from about 10:30 to 11:30 a.m.
        Defendant had been at the police department for a total of four hours when he made the 11:36
        a.m. waiver. We note that significantly longer interrogations have been deemed not to render
        defendants’ statements involuntary. For example, in People v. House, 141 Ill. 2d 323, 378-79
        (1990), the defendant had been held in an interview room undergoing questioning for 25 hours
        before he made his first inculpatory statement. The court held that that amount of time was
        insufficient (under all of the circumstances) to render the defendant’s statement involuntary.
        Id. Here, the three hours of interrogation are less than one-sixth the time in House. This factor
        weighs in favor of voluntariness.
¶ 119        However, we note that about two hours of defendant’s interrogation were conducted after
        defendant had invoked his right to counsel. This weighs against voluntariness. On the other
        hand, as mentioned above, the police eventually, albeit belatedly, honored defendant’s
        invocation of his right to counsel, and this tends to mitigate the illegality of the interrogation.
        On balance, the interrogation in violation of defendant’s right to counsel tips this factor slightly
        against voluntariness.
¶ 120        The presence of Miranda warnings is a neutral factor under the circumstances of this case.
        At the outset, around 7:37 a.m., defendant received Miranda warnings. However, his
        invocation of his right to counsel was not immediately honored, and this tends to undercut the
        presence of the warnings. Nevertheless, even though the interrogation proceeded for two hours
        before it was stopped, the police did honor defendant’s invocation of his right to counsel.
        When they stopped, the police advised defendant that they were doing so because he had
        invoked his right to counsel. After defendant reinitiated the discussions with Malatia and Evoy,
        he was again Mirandized. Thus, this factor is neutral.
¶ 121        Defendant appeared to be in adequate condition. The detectives did not hit defendant or
        otherwise physically abuse defendant. He was allowed to use the restroom and to smoke
        cigarettes when he asked to do so. The questioning became intense, but the police did not
        subject defendant to mental abuse. Defendant had a headache and perhaps a hangover, but he
        was not incapacitated as a result. On balance, this factor favors voluntariness.
¶ 122        Finally, defendant was legally detained. When he was arrested, the police had probable
        cause to believe that he had committed a crime. The total detention preceding the 11:36 a.m.
        waiver was relatively brief. This factor weighs in favor of voluntariness.


                                                     - 23 -
¶ 123       Based on our review of the circumstances, we conclude that defendant voluntarily gave his
        statements following the 11:36 a.m. waiver. Because defendant reinitiated the discussion with
        Malatia and Evoy and his subsequent statements were voluntarily given, we affirm the trial
        court’s judgment on this point.
¶ 124       Defendant argues that his physical condition was poor when he made the waiver. We
        disagree. Although defendant stated that he had a headache at 7:48 a.m., he was able to answer
        questions and did not indicate that he was feeling too ill to continue answering questions.
        Further, in the recordings of the interrogation, he appears to be in adequate physical condition.
        He is not shaking, dry heaving, cradling his head, or giving any other indications that he feels
        unwell.
¶ 125       Defendant argues that the detectives’ ignoring his attempts to invoke his right to counsel
        overbore his will to resist and rendered involuntary his statements after the reinitiation. While
        this is a concern, it was mitigated when the police stopped the questioning, telling him that they
        were doing so because he had asked for counsel. Thus, while continuing the interrogation after
        his 8:18 a.m. request for counsel arguably led defendant to expect that the police were never
        going to stop the questioning, the other side of the coin is that, at 10:26 a.m., the police did stop
        the questioning at defendant’s insistence on his right to counsel, and this should have led
        defendant to expect that he had been and would be allowed to exercise his rights. Moreover,
        when defendant attempted to speak about the case during the second smoking break, Malatia
        and Evoy flatly refused to engage defendant, explaining that they could not talk about the case
        with him because he had invoked his right to counsel. This exchange should have further
        informed defendant that the police were serious about honoring his right to counsel, even
        though it might not have been enough to erase the earlier misconduct. In our view, then, the
        police significantly rectified their earlier misconduct. Accordingly, while a concern, the
        misconduct is not dispositive.
¶ 126       Defendant argues that, at 11:36 a.m., he stated, “I’ll talk to you,” not that he wanted to talk
        with the police again. This argument relies on a truncated exchange between defendant and
        Evoy. Evoy first asked defendant if he wanted to talk to him and Malatia again, and defendant
        responded, “Yeah.” After going over some other details about what had been discussed during
        the second smoking break, Evoy then asked, “So now you want to talk to us,” to which
        defendant responded, “I’ll talk to you.” Contrary to defendant’s contention, a look at the full
        exchange demonstrates both his desire and his willingness to speak with Malatia and Evoy. We
        therefore reject defendant’s contention that it evidences a belief that he had no choice.
¶ 127       Defendant argues that the police induced his statements by falsely promising him leniency
        and benefits if he agreed to relinquish his right to counsel and speak with them. We disagree.
        We discern no promises of leniency; rather, the detectives were applying psychological
        pressure to defendant in an unobjectionable way. Defendant also points to statements the
        detectives made after he had waived his Miranda rights. Because they came after this waiver,
        the purported blandishments could not have influenced defendant to waive his rights. Instead,
        the detectives’ statements were only examples of the psychological pressure being brought to
        bear on defendant and were not improper inducements or threats. While promises of leniency
        or threats may properly be considered, we do not believe that the statements of which
        defendant complains rise to the level of improper inducements or threats, thereby undermining
        the voluntariness of defendant’s statements. Instead, the detectives’ statements were legitimate
        interrogational devices, and we reject defendant’s contention.

                                                     - 24 -
¶ 128       Turning to whether his statements were given knowingly and intelligently, defendant
        argues that nothing in the record shows that he understood his rights; instead, the police would
        keep hammering away until defendant gave them what they demanded. When considering
        whether statements were made knowingly and intelligently, we consider the specific facts and
        circumstances, including the defendant’s background, experience, and conduct. People v.
        Goins, 2013 IL App (1st) 113201, ¶ 49.
¶ 129       Defendant relies on Dorsey, particularly its holding that incessant police badgering left the
        record in that case bereft of any evidence that showed that the defendant was able to
        intelligently exercise his rights during the interrogation. Dorsey, however, is much narrower in
        its holding by virtue of the overwhelmingly egregious nature of the police misconduct.
        Properly read, the circumstances present in Dorsey could lead one to extract the principle
        defendant seeks to extract. However, under much less egregious circumstances than those in
        Dorsey, the court’s reasoning loses its impetus. Dorsey held that the incessant badgering and
        refusal to honor any of the defendant’s attempts to invoke his rights taught the defendant that
        the police would not stop questioning him until the defendant gave up whatever the police
        wanted. Dorsey, 60 A.3d at 1202. By relentlessly reinforcing this concept, the police blotted
        out any knowledge that the defendant might have possessed about his rights. The court
        concluded that nothing in the record showed that the defendant “understood [that] he would
        not be penalized for exercising his rights or rewarded for relinquishing them.” Id. at 1203.
        Dorsey’s holding is, however, based on the specific and dramatic circumstances present in that
        case.
¶ 130       By contrast, here, defendant was initially steamrolled by the detectives’ ignoring his
        requests to speak to his attorney, to make a phone call, and simply to be silent and not speak to
        them at all. However, at 10:26 a.m., the police stopped their interrogation, telling defendant
        that they could no longer discuss the case because he had asked to speak to his attorney. They
        continued to honor defendant’s rights when he attempted to discuss the case during the second
        smoking break. Thus, unlike in Dorsey, the police conduct was equivocal, initially leading
        defendant to expect that he would be ignored but, in the end, informing him that his rights
        would be respected. Moreover, it did not occur during the course of more than 12 hours of
        interrogation followed by a further 7 or 8 hours of isolation as the defendant was left alone in a
        holding cell. Id. at 1178-87. These lapses were reinforced in Dorsey, because the police there
        did not give or readminister Miranda warnings to the defendant. Id. at 1186-87. Here, by
        contrast, defendant received Miranda warnings at the outset of the interrogation, and they were
        readministered when defendant reinitiated the discussion with the police. Based on this record,
        we cannot conclude that Dorsey, with its extreme and egregious police misconduct, applies.
        We do not minimize the police misconduct that occurred here, but it simply rose to nowhere
        near the level in Dorsey. Accordingly, we do not agree with defendant that Dorsey compels us
        to conclude that the police misconduct overbore defendant’s will so as to deprive him of the
        opportunity to knowingly and intelligently relinquish his rights and give statements to the
        police.
¶ 131       In addition, we note that nothing in the record leads us to conclude that defendant was
        unable to or did not comprehend the rights incorporated in the Miranda warnings. Defendant
        agreed that he understood the Miranda warnings, and he also appeared to be aware of and
        comprehend the process in which he was involved.



                                                    - 25 -
¶ 132      Accordingly, we conclude that defendant’s statements were given voluntarily, knowingly,
        and intelligently. As a result, we hold that the trial court did not err in denying defendant’s
        motion to suppress his statements.

¶ 133                            D. Violation of Section 103-2.1 of the Code
¶ 134       Defendant next argues that the police violated section 103-2.1 of the Code (725 ILCS
        5/103-2.1 (West 2012)), which requires that all interrogations in a murder case be recorded.
        Specifically, defendant accuses Malatia and Evoy of taking defendant to a video blind spot for
        his smoking breaks and continuing the questioning. Defendant urges us to suppress his
        statements made during or after the breaks as a result of the violation.
¶ 135       Section 103-2.1 provides, pertinently:
                    “(b) An oral, written, or sign language statement of an accused made as a result of a
                custodial interrogation at a police station or other place of detention shall be presumed
                to be inadmissible as evidence against the accused in any criminal proceeding brought
                under[, among others, section 9-1 of the Criminal Code of 2012 (720 ILCS 5/9-1 (West
                2012))] unless:
                        (1) an electronic recording is made of the custodial interrogation; and
                        (2) the recording is substantially accurate and not intentionally altered.
                    ***
                    (d) If the court finds, by a preponderance of the evidence, that the defendant was
                subjected to a custodial interrogation in violation of this Section, then any statements
                made by the defendant during or following that non-recorded custodial interrogation,
                even if otherwise in compliance with this Section, are presumed to be inadmissible in
                any criminal proceeding against the defendant except for purposes of impeachment.
                    (e) Nothing in this Section precludes the admission *** (ii) of a statement made
                during a custodial interrogation that was not recorded as required by this Section,
                because electronic recording was not feasible ***. The State shall bear the burden of
                proving, by a preponderance of the evidence, that one of the exceptions described in
                this subsection (e) is applicable. Nothing in this Section precludes the admission of a
                statement, otherwise inadmissible under this Section, that is used only for
                impeachment and not as substantive evidence.
                    (f) The presumption of inadmissibility of a statement made by a suspect at a
                custodial interrogation at a police station or other place of detention may be overcome
                by a preponderance of the evidence that the statement was voluntarily given and is
                reliable, based on the totality of the circumstances.” Id.
¶ 136       Defendant argues that, because the first four smoking breaks constituted custodial
        interrogation during a murder investigation (which triggers the recording requirement of
        section 103-2.1) and were unrecorded, all of his statements made during or after those smoking
        breaks must be suppressed by operation of section 103-2.1. We disagree.
¶ 137       As an initial matter, defendant has forfeited our review of this issue. In order to preserve an
        issue for review, a defendant must make a timely objection at trial and raise the issue in a
        written posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). While defendant
        included this issue in his posttrial motion, he did not raise it before trial as part of his motion to
        suppress or at trial. Consequently, the issue is forfeited.

                                                     - 26 -
¶ 138       Defendant argues that we may nevertheless consider the issue pursuant to the doctrine of
        plain error. The plain-error doctrine allows a court to review an otherwise forfeited error under
        two circumstances: (1) a clear and obvious error occurred and the evidence was closely
        balanced such that the error might have tipped the scales of justice against the defendant or (2)
        regardless of the closeness of the evidence, a clear and obvious error occurred that was so
        serious that it affected the fairness of the trial and challenged the integrity of the judicial
        process. People v. Sandifer, 2016 IL App (1st) 133397, ¶ 17. The defendant bears the burden
        of persuasion in establishing the existence of plain error. Id. The first step of a plain-error
        analysis is to determine whether error occurred; without error, there cannot be plain error. Id.
¶ 139       Defendant argues that each of the first four smoking breaks occurred in a blind spot, not
        covered by the video surveillance system monitoring the area outside of and surrounding the
        police department. According to defendant, because none of the first four smoking breaks were
        electronically recorded as required by section 103-2.1, all statements made during or after any
        of the first four smoking breaks are presumptively inadmissible. Defendant contends that the
        State failed to demonstrate by a preponderance of the evidence that any of the statements given
        during or after the smoking breaks were voluntary and reliable.
¶ 140       As an initial matter, defendant overlooks that, by its very terms, section 103-2.1 applies
        only to “custodial interrogation.” 725 ILCS 5/103-2.1 (West 2012). Defendant presupposes
        that the smoking breaks constituted custodial interrogation that was required to be
        electronically recorded. However, the trial court determined, as a matter of fact, that the second
        smoking break did not involve any questioning by Malatia or Evoy. Based on our review of the
        record, we cannot say that this factual determination was against the manifest weight of the
        evidence. Gomez, 2011 IL App (1st) 092185, ¶ 54. This factual determination suggests that
        section 103-2.1 would simply not apply to the second smoking break. Indeed, the trial court
        accepted the police witnesses’ versions of all of the smoking breaks (and we cannot say that
        these determinations were against the manifest weight of the evidence), and these factual
        findings would seem to remove the breaks from the ambit of section 103-2.1. Defendant does
        not address the effect of these factual findings with respect to the second smoking break (or
        any of the smoking breaks, for that matter) on our analysis under section 103-2.1. For this
        reason, then, defendant’s argument fails almost by definition.
¶ 141       Notwithstanding the issue of whether section 103-2.1 even applies in light of the trial
        court’s factual findings, we address defendant’s argument. First and foremost, defendant’s
        argument is logically flawed. Defendant complains only about the first four smoking breaks
        being unrecorded, but we note that the fifth smoking break was recorded and that the recording
        consists only of visual images. The record thus shows that the outside surveillance system was
        unable to capture any sound. Thus, even had the first four smoking breaks occurred in a
        location that was under the eye of the outside surveillance system, the only thing the outside
        surveillance system could have shown was that the detectives were not physically abusing
        defendant (and even this could be questioned, because hypothetically the detectives could have
        carried out some physical abuse that did not involve any overt gestures, such as bending or
        breaking a finger under the guise of guiding defendant along while holding defendant’s hand
        behind his back). 1 Without audio, there would be no way to determine, apart from the

           1
            We emphatically note that defendant does not allege that any physical abuse occurred during the
        smoking breaks.

                                                    - 27 -
        testimony of defendant and the detectives, what had been said and whether it was improper.
        The recording would have been worthless to prove or disprove defendant’s contentions.
¶ 142       Second, defendant essentially makes a whipsaw argument. The smoking breaks were
        unrecorded, so the police should not have taken him outside where the smoking breaks could
        not be recorded. However, had the police kept him inside, defendant would complain that he
        was coerced because the police would not let him smoke and he was suffering so badly from
        nicotine withdrawal that he would have said anything to be able to smoke a cigarette. Thus,
        under defendant’s argument, the police were damned if they did and damned if they did not.
        This, then, is a fundamentally unfair argument.
¶ 143       Finally, we have concluded that defendant’s statements following the second smoking
        break were made voluntarily pursuant to a knowing and intelligent waiver of his right to
        counsel. Accordingly, we hold that the State overcame the presumption of inadmissibility by
        demonstrating, by at least a preponderance of the evidence, that the complained-of statements
        were given voluntarily and were reliable. 725 ILCS 5/103-2.1(f) (West 2012).
¶ 144       Additionally, we believe that the State has also demonstrated that the electronic recording
        of the smoking breaks was not feasible. 725 ILCS 5/103-2.1(e)(ii) (West 2012). As noted, even
        had the first four smoking breaks been recorded by the outside surveillance system, they would
        have been silent and therefore useless to show what had been said during them. The court
        would have been required, as actually occurred, to resolve what occurred during the smoking
        breaks through the testimony of the participants. We conclude that the State successfully
        demonstrated that a recording of the smoking breaks would not have been feasible. Id.
¶ 145       Defendant cites People v. Harris, 2012 IL App (1st) 100678, for the proposition that a
        statement given in violation of section 103-2.1 must be suppressed. We find Harris to be
        distinguishable. In that case, the court held that the defendant’s statement was not voluntary.
        Id. ¶ 64. Here, we have concluded that defendant’s statements were voluntary. Accordingly,
        Harris is distinguishable.
¶ 146       Defendant also cites People v. Richardson, 2015 IL App (1st) 113075, for the same
        proposition. Richardson is also distinguishable. There, the interrogation occurred before the
        passage of section 103-2.1. Id. ¶ 164. Thus, Richardson offers no guidance.
¶ 147       Defendant cites People v. Clayton, 2014 IL App (1st) 130743, to illustrate the proper
        application of section 103-2.1. As in Harris, however, the court determined that the
        defendant’s statements were not voluntary but were the product of the coercion inherent in
        custodial interrogation. Id. ¶ 45. Here, defendant’s statements were voluntary, and this serves
        to distinguish Clayton.
¶ 148       Defendant has failed to show the existence of error under section 103-2.1. He therefore
        cannot show the existence of plain error. Accordingly, we must honor defendant’s forfeiture of
        this issue.

¶ 149                           E. Refusal of Defendant’s Jury Instruction
¶ 150       Defendant last contends that the trial court erroneously refused his proposed jury
        instruction on the foreseeability of the events that led to Morgan’s death. Specifically,
        defendant offered IPI Criminal 4th No. 7.15A (Supp. 2011) in the following form:
                    “A person commits the offense of first degree murder when he commits the offense
                of aggravated arson or arson, and the death of an individual results as a direct and

                                                  - 28 -
                 foreseeable consequence of a chain of events set into motion by his commission of the
                 offense of aggravated arson or arson.
                     It is immaterial whether the killing is intentional or accidental.”
        Defendant argues that the manner of Morgan’s death was not foreseeable; rather, it was a
        combination of unforeseeable circumstances that resulted in her home becoming engulfed in
        flames. In particular, defendant notes that he did not use an accelerant to light Morgan’s car on
        fire, so it would have been extremely unlikely to involve the house in the fire. According to
        defendant, the house caught fire only because the garage door had been left open, the door to
        the mudroom had been left open, and a powerful all-house fan in the attic drew the smoke and
        flames from the car into the house. Defendant argues that nothing in the jury instructions
        conveyed to the jury the requirement that, in order for him to be found guilty, Morgan’s death
        had to be a foreseeable consequence of defendant’s actions.
¶ 151       The purpose of jury instructions is to provide the jury with the correct legal principles to
        apply to the evidence in order to reach a proper conclusion based on the applicable law and the
        evidence presented. People v. Parker, 223 Ill. 2d 494, 500 (2006). We must determine whether
        the instructions fairly, fully, and comprehensively informed the jury of the relevant legal
        principles. Id. at 501. We must construe the jury instructions as a whole rather than reading
        them in isolation. Id. Where the issue presented is whether the jury instructions accurately
        conveyed to the jury the applicable law, our review is de novo. Id.
¶ 152       Here, the trial court refused defendant’s proffer of IPI Criminal 4th No. 7.15A (Supp.
        2011) and instructed the jury according to Illinois Pattern Jury Instructions, Criminal, Nos.
        7.01, 7.02 (4th ed. 2000) (hereinafter, IPI Criminal 4th Nos. 7.01, 7.02). The instruction based
        on IPI Criminal 4th No. 7.01 stated: “A person commits the offense of first degree murder
        when he kills an individual if, in performing the acts which cause the death, he is committing
        the offense of Aggravated Arson or Arson.” The instruction based on IPI Criminal 4th No. 7.02
        provided:
                     “To sustain the charge of first degree murder, the State must prove the following
                 propositions:
                     First Proposition: That the defendant performed the acts which caused the death of
                 Paula Morgan; and
                     Second Proposition: That when the defendant did so, he was committing the
                 offense of Aggravated Arson or Arson.
                     If you find from your consideration of all the evidence that each one of these
                 propositions has been proved beyond a reasonable doubt, you should find the defendant
                 guilty.
                     If you find from your consideration of all the evidence that any one of these
                 propositions has not been proved beyond a reasonable doubt, you should find the
                 defendant not guilty.”
        Defendant contends that these jury instructions were not accurate because they did not address
        whether it was foreseeable that a fire started in Morgan’s car would spread to the occupied
        house.
¶ 153       In Illinois, where a death is caused by a third party, the felony-murder rule follows the
        proximate-cause theory, meaning that liability for murder will attach for any death proximately
        resulting from the unlawful activity, even if the death is caused by one resisting the crime.

                                                   - 29 -
        People v. Lowery, 178 Ill. 2d 462, 465 (1997). The proximate-cause theory of liability is the
        minority rule; the agency theory of liability is the majority rule. Id. at 466. Under the agency
        theory, liability for a felony murder does not extend to a killing, although growing out of the
        commission of the felony, if it is directly attributable to the act of one other than the defendant
        or those associated with the defendant in the unlawful enterprise. Id.
¶ 154        However, it is also true that felony murder is based on strict liability. People v. Causey, 341
        Ill. App. 3d 759, 769 (2003). The State is not required to prove that the defendant could foresee
        the death or that the defendant intended to commit murder; the State need show only that the
        defendant intended to commit the underlying felony. Id.
¶ 155        At first blush, it would appear that the proximate-cause theory contradicts the statement
        that felony murder is based on strict liability. However, a closer examination of Lowery
        demonstrates that the proximate-cause theory (as well as the agency theory) is invoked when
        the death was caused by a third party. In Lowery, the defendant was liable for felony murder
        because the intended victim obtained the defendant’s gun and shot at the defendant, striking a
        passerby. Lowery, 178 Ill. 2d at 464. The proximate-cause theory works to attribute the death
        to the defendant if that death was foreseeable. Id. at 467. The defendant’s act of attempting to
        rob the victim at gunpoint set in motion the sequence of events that resulted when the victim
        obtained the gun from the defendant and fired, and this result was foreseeable. Id. at 470.
¶ 156        In contrast, the defendant in Causey participated in a beating and robbery of the victim,
        who died as a result of the beating. Causey, 341 Ill. App. 3d at 765. The court expressly held
        that, in a felony murder, the State was not required to prove that the death of the victim was
        foreseeable where the death was caused by the defendant or a codefendant for whom the
        defendant was responsible. Id. at 769-70. This makes sense. If the death is caused by one
        outside of the criminal actors, then it would be unjust to impose liability if the mechanism of
        death was so remote as to be unforeseeable; whereas it remains just to impose liability for an
        act directly committed by the defendant that caused the death of the victim, even if the precise
        mechanism of death was not envisioned by the defendant as he was committing the underlying
        crime.
¶ 157        Accordingly, the foreseeability qualification embodied in IPI Criminal 4th No. 7.15A
        (Supp. 2011) has been required only in cases in which a third party outside of the criminal
        actors caused the death. See People v. Hudson, 222 Ill. 2d 392, 406 (2006) (cofelon killed by
        off-duty police officer; jury instructed on reasonable foreseeability); People v. Klebanowski,
        221 Ill. 2d 538, 555 (2006) (cofelon being killed by off-duty police officer was foreseeable
        consequence of the defendant’s acts); People v. Nash, 2012 IL App (1st) 093233, ¶¶ 25-28 (IPI
        Criminal 4th No. 7.15A (Supp. 2011) was properly delivered to the jury where the cofelon had
        been shot by a police officer). Defendant cites no case in which IPI Criminal 4th No. 7.15A
        (Supp. 2011) was delivered to the jury where the death was caused by the defendant; likewise,
        our research has found no such case.
¶ 158        We also note that the comments to IPI Criminal 4th No. 7.15A (Supp. 2011) suggest that it
        is to be given in situations “where the defendant did not perform the acts which caused the
        death of the deceased.” IPI Criminal 4th No. 7.15A (Supp. 2011), Committee Comments.
        Based on the fact that the comments suggest that IPI Criminal 4th No. 7.15A (Supp. 2011)
        does not apply to a situation in which the defendant is alleged to have committed the act that
        resulted in the death of the deceased, and the fact that the only cases we have been able to find
        in which IPI Criminal 4th No. 7.15A (Supp. 2011) has been used are those in which the

                                                     - 30 -
        defendant did not perform the act that caused the death of the deceased, we hold that the trial
        court did not err in refusing defendant’s proposed jury instruction.
¶ 159       Defendant maintains that the spread of the fire from the car to the house was unforeseeable,
        so that the singular fact that he set Morgan’s car afire cannot subject him to criminal liability
        for her death under the felony-murder rule. We disagree. Defendant’s argument incorrectly
        presupposes that the proximate-cause theory and its reliance on foreseeability should apply
        even though it was defendant and not a third party who committed the act. Even if it applied to
        defendant as the actor in this case, we note that fire spreads and that it is eminently foreseeable
        that a burning car parked in the driveway of a home might communicate the flames from the
        car to the house. This foreseeability is captured in the instructions that were tendered: the idea
        that defendant performed the act that caused the death conveys the requisite causation to
        satisfy the proximate-cause theory of felony murder in this case. As noted, in a case such as
        this, the defendant’s ability to foresee the exact mechanism of death is immaterial so long as
        his actions caused that death. Causey, 341 Ill. App. 3d at 769-70. Accordingly, we reject
        defendant’s argument.

¶ 160                                       III. CONCLUSION
¶ 161      For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.
        As part of our judgment, we grant the State’s request that defendant be assessed the State’s
        Attorney fee of $50 pursuant to section 4-2002(a) of the Counties Code (55 ILCS 5/4-2002(a)
        (West 2014)) for the cost of this appeal. See People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 162      Affirmed.




                                                    - 31 -